El Juez Asociado Señob Aldrey,
emitió la opinión del tribunal.
El apelado es dueño de un solar con casa la que tiene dos puertas en la planta baja y tres ventanas en la parte alta a menos de dos metros de distancia del solar y casa del demandante, quien pidió a la corte inferior que ordenase que dichas puertas y ventanas fueran cerradas. La corte inferior dictó sentencia decretando que el demandado tapie las ventanas de la parte alta de la casa o levante una pared en la colindancia de su propiedad con la del demandante de suficiente altura para impedir las vistas sobre la finca del demandante, todo dentro de un tiempo razonable, pero de-claró sin lugar la demanda en lo que se refiere a las puertas de la planta baja, con las costas al demandado. Por la nega-tiva del cierre de las puertas de la planta baja interpuso el demandante este recurso de apelación.
El artículo 589 del Código Civil dispone que no se pueden abrir ventanas con vistas rectas, ni balcones u otros voladizos semejantes, sobre la finca del vecino, si no hay dos metros de distancia entre la pared en que se construyan y *79dicha propiedad. Como este precepto es prohibitivo hay que interpretarlo restrictivamente y, por tanto, como sólo pro-hibe las ventanas con vistas rectas y balcones n otros vola-dizos semajantes, no puede hacerse extensivo a las puertas abiertas en la planta baja de la casa, como pretende el apelante.
Comentando ese precepto, que es el artículo 582 del Có-digo Civil Español, dice el Sr. Manresa lo siguiente:
“Se ha debatido sobre si el precepto es aplicable a la apertura de una puerta, es decir, si el dueño de una edificación está obligado a someterse a los artículos 582 y 583 al abrir en pared propia sobre terreno propio-v. gr., un metro o metro y medio-una puerta. El artículo 582 de ninguna manera se refiere a la apertura de una puerta, que además no tiene el destino de dar vistas. La jurispru-dencia de los tribunales franceses e italianos han resuelto la cuestión en el sentido que indicamos.’' (4 Man. 4 ed. 804.)
Por nuestra parte hemos declarado en el caso de Rabell v. Rodriguez, 24 D. P. R. 561, que no fué la intención del legislador incluir en el artículo 589 del Código Civil las puer-tas entre las ventanas, balcones u otros voladizos semejantes que se enumeran en dicho precepto, pues en caso contrario hubiera hecho mención de las mismas, no dejándolas some-tidas a deducciones.

La sentencia apelada debe ser confirmada.